DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because they do not include figure number --Figure 2a-- mentioned in the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 

Allowable Subject Matter
Claims 16-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 16-27, the claims are allowed because the prior art of record does not disclose or fairly suggest the features: a branch in particle flow connection with an opening on a side wall of the vertical inlet pipe for directing the first sub flow of solid particles to the first outlet chute, wherein the opening has a lower edge at a level L1 that is higher than L0, and the branch comprises a weir over which solid particles must flow to enter the first outlet chute; a horizontally extending intermediate pipe for directing the second sub flow of solid particles to the second outlet chute, the horizontally extending intermediate pipe comprising at least one nozzle for feeding fluidizing gas to the horizontally extending intermediate pipe and having a first end in particle flow connection with the bottom of the vertical inlet pipe at the level L0; and a vertically extending riser pipe with a bottom end in particle flow connection with a second end of the horizontally extending intermediate pipe, an upper end of the vertically extending 
Regarding claim 28-31, the claims are allowed because the prior art of record does not disclose or fairly suggest the features: -8-leading the first controlled sub flow to the first outlet chute via a branch from an opening on a side wall of the vertical inlet pipe at a level L1 that is higher than L0, wherein the branch comprises a weir over which solid particles must flow to enter to the first outlet chute; and leading the second controlled sub flow from an upper end of the vertical riser pipe to the second outlet chute at a level L2 that is higher than L1, as recited in claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774